IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00340-CV
 
Nancy Braus,
                                                                      Appellant
 v.
 
Zachry Construction Corporation,
H.B. Zachry Company, H.B. (Bartell) 
Zachry, Jr., Harry Eugene Couch, Jr., 
Hector Sandoval, Joe Collins, and 
Samuel Kirby Smith,
                                                                      Appellees
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 03-001246-CVA-361
 

MEMORANDUM  Opinion





 
          Nancy Braus appeals a judgment
dismissing her claims against Appellees.
          The Clerk of this Court warned Braus
that because it appeared to the Court that the judgment from which the appeal
was taken was not final, the Court may dismiss the appeal unless a response was
filed showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3, 44.3.  Braus has
not responded to the Clerk's warning.


          This appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed December 20, 2006
[CV06]


pt;font-family:"CG Times"'> 

No. 10-02-00277-CV
 
Mobil Oil Corporation, 
Mobil Oil Co., Inc. 
and Mobil Chemical Company,
                                                                      Appellants
 v.
 
Ona Mae Powers,
                                                                      Appellee
 
 
 

From the 60th District Court
Jefferson County, Texas
Trial Court # B-126986-Y
 

MEMORANDUM 
Opinion




 
          Mobil
Oil Corporation appeals[1]
from the grant of a summary judgment on its counterclaim seeking indemnity from
Ona Mae Powers under a Release and Indemnity Agreement she signed in 1994.  Finding that the trial court did not err in granting
the summary judgment, we affirm.  DeWitt County Elec. Coop., Inc. v. Parks, 1 S.W.3d 96,
100 (Tex. 1999)
(interpret the contract as a matter of law); Nixon v. Mr. Property Management Co., 690 S.W.2d
546, 548‑49 (Tex. 1985) (standard
of review); Rucker v. Bank One, 36 S.W.3d 649,
652-53 (Tex. App.—Waco 2000, pet. denied) (review is de novo).
 
 
PER CURIAM
 
Before Justice Vance,
Justice Reyna, and
Judge McGregor[2]
(Sitting by Assignment)
Affirmed
Opinion delivered and filed October
 6, 2004
 
[CV06]
 




   [1]
 This case was transferred to us from the
Ninth Court of Appeals by order of the Supreme Court of Texas.


   [2]  F. B. (Bob) McGregor,
Jr., Judge of the 66th District
Court
of
Hill
County,
sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant
to section 74.003(h) of the Government Code. 
See Tex. Gov=t Code Ann. '
74.003(h) (Vernon
Supp. 2004).